EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Tosti on 24 March 2021.
The application has been amended as follows: 
Claims 6-9, 12-14, 19, 24-30, 48, 49 and 52-62 are canceled for being directed to a non-elected invention.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. The examiner believes that the prosecution history in conjunction with Applicant’s remarks filed 3/15/2021 (pages 20-30) is a generally sufficient explanation for the indication of allowable subject matter. The only exception is the limitation, found in the preamble of both independent claims, that the device produces an array of micro-depressions having a depth of “up to 150 microns.” Limitations of use found in the preamble tend to be given weight only as functional limitations. That is, whether a device could do something, not whether it would during normal use. One exception to this is where the preamble is necessary to give “life, meaning and vitality” to the claim (see MPEP 2111.02 for a discussion of preambles). Applicant has argued extensively that this maximum depth is an essential difference between the disclosed invention and the prior art (see e.g. pages 23-24 of the remarks). Therefore, instead of interpreting 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794